Citation Nr: 1809971	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left ear sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.

In August 2016, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded the matter to afford the Veteran a VA examination and obtain a medical opinion to address the etiology of the assessed hearing loss disability of the left ear.  A VA examination was conducted in December 2016.  The VA examiner considered the entrance and separation audiometrics in both American Standards Association (ASA) units and International Standards Organization-American National Standards Institute (ISO-ANSI) units, and utilized the audiometrics most favorable to the Veteran.  With respect to the left ear hearing loss disability, the examiner stated "yes" in response to the question of whether there was a "permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz."  However, the examiner rendered a negative etiological opinion, reasoning that there was "no significant threshold shift observed in the left ear from enlistment to separation."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The December 2016 examination report is inconsistent, and requires clarification.  The VA examiner acknowledged that there was a permanent positive threshold shift in the left ear, but also stated that there was no "significant threshold shift" observed from enlistment to separation.  Along these lines, the Board's comparison of the entrance and separation audiograms documents no apparent positive threshold shift in the left ear at any frequency.  However, a January 9, 1968, audiogram indicates a positive threshold shift of 5dB at 1,000 and 2,000 Hz.  It is thus unclear to the Board whether any permanent threshold shift occurred, and if so, whether it was significant.  Accordingly, the opinion is returned for clarification.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the audiologist who performed the December 2016 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's left ear hearing loss disability.  Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss disability is attributable to service.  

The examiner must address the significance of threshold shifts in the left ear, if any, in each frequency demonstrated by the service records.

(The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner who performed the December 2016 examination is unavailable to complete this addendum, another VA examination by an audiologist should be scheduled to clarify the etiology of the Veteran's left ear hearing loss disability.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

The claims file must be made available to the examiner.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




